In re: Professional Firefighters Association of Louisiana AFL-CIO, etc., et al. applying for certiorari or writ of review, to the Court of Appeal, Third Circuit, Parish of Natchitoches. 221 So.2d 534.
The application is denied. Although the ruling of the Court of Appeal, that the State of Louisiana may be sued herein without its consent, is palpably erroneous (see Cobb v. Louisiana Board of Institutions, 229 La. 1, 85 So.2d 10, and Weinstein, Bronfin & Heller v. LeBlanc, 249 La. 936, 192 So.2d 130, and the authorities cited in those matters), the rulings complained of in this application are correct.
HAMLIN, J., is of the view that the decision of the Court of Appeal is correct.